DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP2006269288, see Machine Translation for citations) (Provided in applicant’s IDS filed on March 12, 2020) in view of McCole (US4019251) (Provided in applicant’s IDS filed on December 28th, 2020).
Regarding Claim 1, Harada discloses a lithium ion battery (separator-9 in lithium primary battery, [0013]), which is disposed between a flat plate-like positive electrode collector (positive electrode current collector-6, Fig. 7, [0014]), and a flat plate-like negative electrode collector (negative electrode current collector-7, Fig. 7, [0014]), the separator for the lithium ion battery comprising;
A sheet-like separator body containing a polyolefin porous membrane (separator is microporous film made from polyethylene or polypropylene, [0030]); and 
A frame-like member annularly disposed along an outer periphery of the separator body (frame members-2 & 3 and seal portion-11 make up frame-like member, Fig. 7, [0014]), 
Wherein the frame-like member contains a heat resistant support member (frame members-2&3 made of thermoplastic resin and act as heat resistant annular support member, [0016]) and a seal layer which is disposed on a surface of the heat resistance annular support member (seal portion-11 disposed on surface of frame members-3, Fig. 7, [0017]) and which can be thermocompression bonded to the positive electrode collector or the negative electrode collector (seal portion is thermocompressed-[007], seal portion-11 is placed on negative electrode collector-7, [0011]).
Harada discloses that the frame members have a window frame structure ([0016]) but is silent to the support member being annular. Harada further discloses the frame members being joined to and covering an upper surface of the separator body, but is silent to the frame-like member covering both a part of a side surface and an upper surface of the separator body.
McCole discloses an annular support member that surrounds a sheet-like separator in a ring shape (Fig.2, separator 20a-20d, 41a-41d arranged around sides of separator in a ring shape, definition of annular is ring-shaped), covering a side surface of the sheet-like separator (Fig. 2, separator-20a-d, sealing material-41a-41d). McCole further discloses that the sealing material can be made from polyamide which is heat resistant (col. 6, line 51-55). McCole further discloses a vinyl film that covers a top surface of the separator (Fig. 2, vinyl film-70, separator-20d, col. 8, lines 7-25). McCole teaches that this separator structure allows for a battery to exhibit enhances intercomponent seal integrity, allow for a materially stable structure at high temperatures, and restraining rebound effects of metal components during the sealing procedure (col. 3, lines 12-17).
Therefore, it would be obvious to one of ordinary skill in the art to modify the frame members of Harada with the teachings of McCole to have an annular support member, where the frame member contains a heat resistance annular support member and where the frame member covers both a part of a side surface and an upper surface of the separator body. This modified structure would yield the expected result of enhanced intercomponent seal integrity, a materially stable structure at high temperatures, and restrained rebound effects of metal components during the sealing procedure.
Regarding Claim 2, Harada in view of McCole discloses the limitations as set forth above. Harada further discloses that the heat resistant annular support member contacts the separator body (Fig. 7, frame members-2 & 3 acting as heat resistant annular support members contacts separator-9) and contains a heat resistant resin composition having a melting temperature of 150 C or more (acid-modified polypropylene is suitable material for the frame members which has a melting point of 160 C, [0016]). It is the examiner’s position that the melting point of acid-modified polypropylene is effectively equal to the melting temperature measured by differential scanning calorimetry. 
Regarding Claim 3, Harada in view of McCole discloses the limitations as set forth above. Harada further discloses wherein the heat resistant resin composition contains high melting point polypropylene (polypropylene used in the frame member, [0016]).
Regarding Claim 4, Harada in view of McCole discloses the limitations as set forth above. Harada further discloses wherein the seal layer contains a first seal layer which can be thermocompression-bonded to the positive electrode collector and a second seal layer which can be thermocompression-bonded to the negative electrode collector (Fig. 7, seal portion-21 made of two main surfaces- 26g & 27g which act as first and second seal layers, respectively, [0025], seal portion is thermocompressed-[007], two main surfaces are placed on positive current collector-26, and negative current collector-27, [0025]), and 
The frame-like member is a laminate in which the heat resistance annular support member is disposed between the first seal layer and the second seal layer (Fig. 7, shows frame members-23 & 22 which acts as heat resistant annular support members are placed between the two main surfaces-26 g & 27g which act the first seal layer and the second seal layer respectively).
Regarding Claim 5, Harada in view of McCole discloses the limitations as set forth above. Harada discloses wherein the heat resistance annular support member contains a heat resistance resin composition (heat resistance thermoplastic resin used for annular support members-[0016]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP2006269288, see Machine Translation for citations) (Provided in applicant’s IDS filed on March 12, 2020) in view of Yokoi (US20170179446).
Regarding Claim 6, Harada discloses a separator for a lithium ion battery (separator-9 in lithium primary battery, [0013]), which is disposed between a flat plate-like positive electrode collector (positive electrode current collector-6, Fig. 2/7, [0014]), and a flat plate-like negative electrode collector (negative electrode current collector-7, Fig. 2/7, [0014]), the separator for the lithium ion battery comprising;
A sheet-like separator body containing a polyolefin porous membrane (separator is microporous film made from polyethylene or polypropylene, [0030]); and 
A frame-like member annularly disposed along an outer periphery of the separator body (frame members-2 & 3 and seal portion-11 make up frame-like member, Fig. 2/7, [0014]), 
Wherein the frame-like member contains a heat resistant support member (frame members-2&3 made of thermoplastic resin and act as heat resistant annular support member, [0016]) and a seal layer which is disposed on a surface of the heat resistance annular support member (seal portion-11 disposed on surface of frame members-3, Fig. 2/7, [0017]) and which can be thermocompression bonded to the positive electrode collector or the negative electrode collector (seal portion is thermocompressed-[007], seal portion-11 is placed on negative electrode collector-7, [0011]).
Harada discloses that the frame members have a window frame structure ([0016]) but is silent to the support member being annular.
Yokai discloses a ring-shaped frame (the definition of annular is ring-shaped) that encloses the separator, and electrode assembly (Fig. 2, seal ring-11 acts as frame-member, brazen into frame-6, [0036], separator, and electrode enclosed by seal-ring-11, [0037]). Yokai teaches that this structure provides a battery with improved product lifetime ([0044]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the frame-member structure of Harada with the teachings of Yokai to have a support member that is annular. This modified structure would have the expected result of improving the battery lifetime. 
Response to Arguments
Applicant’s amendments overcome the rejection of record, see Claims, filed June 28th, 2022, with respect to the rejection(s) of claim(s) 1, and its dependents 2-4, under 103.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harada in view of McCole.
Applicant's arguments, regarding the Harada disclosure of the separator and side frame members, filed June 28th, 2022, have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant that “Harada, at best, discloses that the side frame member is joined to a lower surface of the edge portion 9k of the separator”. It is the examiner’s position that Harada does disclose that the frame-like member does disclose covering an upper surface of the separator body as shown in Fig. 7. Therefore, the disclosure of Harada does disclose that the frame-like member covers an upper surface of the separator body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Showa (US6096456) discloses a separator that is in contact on the sides of the separator by an annular frame member.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728